Order entered December 4, 2013




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-13-00594-CR

                          JOSE ANGEL JASSO JR., Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 203rd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F09-72432-P

                                        ORDER
        The Court GRANTS appellant’s December 3, 2013 motion to extend time to file his

brief. We ORDER the appellant’s brief received on December 3, 2013 filed as of the date of

this order.

                                                  /s/   DAVID EVANS
                                                        JUSTICE